     Case 4:19-cv-00721-DPM-JTR Document 12 Filed 08/19/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION


RICHARD GILLIAM                                               PLAINTIFF
#209415

v.                       No. 4:19-cv-721-DPM-JTR

DILLON BERRYMAN, OIC, Lonoke
County Jail; ROBERT LANIUS, Medical
Head, Lonoke County Jail; and JOHN
STALEY, Sheriff, Lonoke County                           DEFENDANTS

                                 ORDER
      The    Court     adopts   Magistrate    Judge   Ray's    unopposed
recommendation, Doc. 10.        FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes). Gilliam's motion for preliminary injunctive
relief, Doc. 9, is denied.
      So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge
